--------------------------------------------------------------------------------

EXHIBIT 10.3
 
CONTINUING SERVICES AGREEMENT
 
THIS CONTINUING SERVICES AGREEMENT (this "Agreement") is entered into on this
29th day of April, 2011, by and between Masaaki Nishibori ("Director") and CAI
International, Inc., a Delaware corporation (the "Company").
 
RECITALS
 
A.          The Company and Director are parties to an Amended and Restated
Employment Agreement dated as of April 9, 2009, which was subsequently amended
by Amendment #1 to Amended and Restated Employment Agreement dated as of the
30th day of July, 2010 (the Amended and Restated Employment Agreement, as
heretofore amended being hereinafter referred to as the "Employment Agreement").
 
B.           Pursuant to the Employment Agreement, Director is employed as the
Company's President and Chief Executive Officer.  He also serves as director
and/or officer of several of the Company's subsidiaries.  Director's positions
as President and Chief Executive Officer of the Company and as director and
officer of certain subsidiaries of the Company being hereinafter collectively
referred to as the "CAI Officer Positions")
 
C.           Director desires to step down from the CAI Officer Positions, but
to continue to provide ongoing services to the Company as a member of its Board
of Directors.
 
D.          This Agreement will become effective on June 3, 2011 (the "Effective
Date"), which is the date on which Director has indicated will be the date of
his retirement.  Effective on the Effective Date, this Agreement will supersede
the provisions of the Employment Agreement pertaining to compensation and
benefits.  Other provisions of the Employment Agreement shall remain in full
force and effect.
 
AGREEMENT
 
In consideration of the foregoing recitals and the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and effective as of the Effective
Date, the parties hereto hereby agree as follows:
 
1.
Services

 
It is understood that Director has been elected (by shareholder vote) to the
Board of Directors of the Company, and that it is anticipated that Director's
term as a member of the Board of Directors will continue after he steps down
from the CAI Officer Positions.
 
2.
Director Benefits

 
During the term of this Agreement, Director shall be entitled to the following
benefits:
 
 
 

--------------------------------------------------------------------------------

 
 
(a)          Medical Insurance.  To the extent permitted under the Company's
medical insurance plan, as long as Director continues as a member of the
Company's Board of Directors, Director and his spouse shall be eligible to
participate in the Company's health insurance plans.
 
(b)          Continued Vesting of Stock Options.  Director's continuing service
as a Director of the Company shall constitute "continuous service" for purposes
of stock option grants that have been previously provided to Employee pursuant
to the Company's Equity Incentive Plan.  Such stock option grants shall continue
to vest as long as Director continues to serve as a member of the Company's
Board of Directors.  Following vesting in full of the currently-issued stock
options, Director shall be eligible to receive annual stock option grants that
may be awarded to other outside members of the Company's board of directors.
 
(c)          No Other Benefits.  Except for benefits provided generally to the
other members of the Company's Board of Directors, Director shall be entitled to
no other special benefits.
 
3.
Term of Agreement

 
(a)          Effective Time.  This Agreement will be effective upon vote of the
Company's Board of Directors appointing a successor Chief Executive Officer of
the Company (the "Effective Date").  Commencing the Effective Date, the
provisions of Sections 1 through 9 of the Employment Agreement shall:  (i)
terminate with respect to the period beginning on the Effective Date; and (ii)
Director's compensation for continuing services on behalf of the Company shall
be such compensation as is provided to him as a member of the Board of Directors
generally, plus the compensation provided herein.
 
(b)          Termination.  This Agreement shall terminate upon ninety (90) days
advance notice from either Director or the Company.
 
4.
Proprietary Information

 
Director agrees, during and after the term of his services on behalf of the
Company, to comply fully with the Company's policies relating to non-disclosure
of the Company's trade secrets and proprietary information and processes and
hereby acknowledges and re-affirms his obligations to the Company pursuant to
that certain Employment, Confidential Information and Intellectual Property
Assignment Agreement previously executed by Director.
 
5.
Notice

 
Notices and all other communications contemplated by this Agreement shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by U.S. registered or certified mail, return receipt requested and
postage prepaid.  In the case of Director, mailed notices shall be addressed to
him at the home address which he most recently communicated to the Company in
writing.  In the case of the Company, mailed notices shall be addressed to its
corporate headquarters, and all notices shall be directed to the attention of
its Secretary.
 
 
 

--------------------------------------------------------------------------------

 
 
6.
Miscellaneous Provisions

 
(a)          Waiver.  No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by Director and by authorized officer of the Company (other
than Director).  No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.
 
(b)          Whole Agreement.  No agreements, representations or understanding
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
(c)          Choice of Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California.
 
(d)          Severability.  The invalidity or enforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.
 
(e)          No Assignment of Benefits.  The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor's
process, and any action in violation of this subsection (e) shall be void.
 
(f)           Limitation of Remedies.  If Director's consulting services
hereunder terminate for any reason, Director shall not be entitled to any
payments, benefits, damages, awards or compensation other than as provided by
this Agreement.
 
(g)          Withholding.  The Company shall be entitled to deduct and withhold
from any amounts payable under this Agreement such amounts as the Company is
required to deduct or withhold therefrom under the Code or under any other
applicable law.
 
(h)          Captions.  Captions contained herein are inserted only as a matter
of convenience and in no way define, limit or extend the scope or intent of any
provision hereof.
 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.
 
(j)           Arbitration.  Any dispute or claim arising under or relating to
this Agreement (including without limitation the validity or scope of this
Agreement or of any provision hereof or of this Section 6(j)) shall be
determined exclusively by arbitration before a single arbitrator in accordance
with the commercial arbitration rules of the American Arbitration
Association.  In the event the parties cannot agree on an arbitrator within 10
days after either party makes a written call for arbitration hereunder, the
arbitrator shall be appointed by the Executive Director of the Northern
California office of the American Arbitration Association.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
above written.
 

  CAI INTERNATIONAL, INC.          
 
By:
/s/ Hiromitsu Ogawa         Name: Hiromitsu Ogawa     Title:  Chairman          
  DIRECTOR             /s/ Masaaki Nishibori                    Masaaki
Nishibori  

 
 

--------------------------------------------------------------------------------